 

SEPARATION AND CONSULTING AGREEMENT AND GENERAL MUTUAL RELEASE

 

This SEPARATION AND CONSULTING AGREEMENT AND GENERAL MUTUAL RELEASE (the
“Agreement”), dated as of May 9, 2018, is made by and between The Crypto
Company, Inc. (“Company”), and Michael Poutre (“Executive” and, collectively
with Company, the “Parties”).

 

WHEREAS, Executive currently is Company’s Chief Executive Officer and Chairman
of the Board;

 

WHEREAS, Company wishes to retain new senior management in order to consider
certain strategic opportunities that may be available to Company, and Executive
wishes to support Company by resigning his positions as an officer and director,
and consulting with Company for a period of six months as of the Termination
Date as defined herein;

 

WHEREAS, the Parties have come to an agreement regarding the conclusion of
Executive’s employment, service, offices, directorships, appointments and other
positions he holds or held with Company, and all of its parents, subsidiaries
and affiliates, and Executive’s new role as a consultant;

 

WHEREAS, the Parties acknowledge that (1) the law firm of Drinker Biddle & Reath
LLP (“DBR”) currently represents the Company and the Executive in various
separate legal matters unrelated to this Agreement and the attached Release
Agreement, (2) DBR represents the Company in connection with this Agreement; (3)
Executive consents to DBR representing Company in connection with this
Agreement; (4) the Parties acknowledge their respective right to consult with
and retain separate counsel with respect to their respective waivers, and have
been provided an opportunity to do so; and (5) the Parties hereby waive any
actual or potential conflict of interest as a result of DBR’s legal
representation of the Company and the Executive in separate legal matters and
DBR’s legal representation of the Company in connection with this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises of the parties to this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Executive agree as follows:

 

1. Incorporation of Recitals. The recitals above are hereby incorporated by
reference as contractual terms of this Agreement.

 

2. Termination of Employment and Resignation from Offices. Executive’s last day
of employment with Company, its parents, subsidiaries, and affiliates shall be
the day after expiration of the Revocation Period, as that term is defined in
Section 11, below and the Release Agreement attached as Exhibit A (the
“Termination Date”), on which Company timely makes the First Payment as provided
for in Section 4c, below. As of the Termination Date, Executive hereby resigns
from all the offices, directorships, appointments, and other positions he holds
with Company, and any of Company’s parents, subsidiaries and affiliates,
including without limitation his positions and employment as Chief Executive
Officer of Company, Chairman of Company’s board of directors, and Director.
After the Termination Date, Executive shall not represent that Executive is an
employee, officer, or director of Company or any of its parents, subsidiaries
and affiliates for any purpose.

 



 

 

 

3. Termination Payments.

 

a. Accrued Compensation and Benefits. As of the Termination Date, Company shall
pay Executive a lump-sum cash payment equal to the sum of the following, less
applicable payroll deductions, taxes, and withholdings: (A) his earned but
unpaid base salary (as in effect on the Termination Date); (B) his accrued but
unpaid vacation as of the Termination Date and (C) any outstanding requests for
expense reimbursements that are approved pursuant to Company policy. As of the
Termination Date, Executive shall terminate participation in all of the benefits
programs of Company, and all of its subsidiaries and affiliates in accordance
with the terms of such programs, and Executive shall receive benefits under such
programs if and when due in accordance with the terms of such programs.

 

b. Severance Benefits / Consideration. In addition to the payments referenced in
Section 3a, above, Executive shall be entitled to severance benefits, consisting
of:

 

i. If Executive timely and properly elects continuation coverage under COBRA,
continued payment by Company will make continued payment for Executive’s health
insurance coverage for 6 months, to the same extent that Company paid for such
coverage immediately prior to the Termination Date.

 

ii. Executive agrees that the Severance Benefits are not compensation for
Executive’s services rendered through the Termination Date, but rather
constitute consideration for the promises contained in this Agreement and the
Release Agreement, and are above and beyond any wages or salary or other sums to
which Executive is entitled from Company under the terms of employment with
Company.

 

4. Consultancy. Executive will provide services to Company as an independent
contractor, though his loanout company, MP2 Ventures, LLC.

 

a. Term. Executive shall serve as a consultant to Company for six months,
starting as of the Termination Date; provided, however, that the Company may,
upon the written consent of the board of directors, terminate Executive’s
consultancy services for any reason, subject to its payment obligations in
Section 4c, below.

 

b. Services. Executive shall be available for a minimum of fifteen and a maximum
of thirty hours per week to consult with Company, including to Company
executives and the board of directors, at Company’s reasonable request on
matters relating to Company’s corporate governance, operations as a public
company, product development and any other areas reasonably within his
expertise. Executive may provide consultancy services off-site.

 



2

 

 

c. Payment. Executive shall be paid an amount equivalent to his current monthly
salary during the consultancy period, with Ninety Thousand Dollars ($90,000)
payable two business days after the Termination Date (the “First Payment”), and
a further Ninety Thousand Dollars ($90,000) payable on or before the ninetieth
day after the Termination Date (the “Second Payment”). In the event the Company
has terminated Executive pursuant to Section 4a, Executive’s Second Payment
shall still be due and owing. Company makes no representations as to the taxable
status of the amounts paid pursuant to this Section 4c. Executive shall be
solely responsible for the payment of, and promises to pay, any and all taxes,
penalties, or other costs assessed that are associated with the payments in this
Section 4c and Executive agrees to indemnify and hold Company harmless from and
against, all taxes and any costs, interest, assessments, penalties, damages,
attorneys’ fees or other losses assessed against, and/or incurred by, Executive
by reason of payment in the manner set forth above. Executive further agrees not
to seek or make any claim or claims against Company for contribution, indemnity,
compensation, damages, costs or penalties if a determination is made that some
portion or all of the amounts paid pursuant to Section 4c is taxable or subject
to withholding. Executive’s indemnification shall survive this Agreement
indefinitely.

 

5. Releases. As an express condition for the obligations set forth in this
Agreement, Executive and Company will execute the Release Agreement attached
hereto as Exhibit A, which shall become binding on the Parties after expiration
of the Effective Date and timely payment of the First Payment as provided for in
Section 4c, absent prior revocation of this Agreement by Executive as provided
for in Section 11. In the event the Release Agreement is not fully executed, or
Executive timely revokes this Agreement, this Agreement shall be void ab initio
and of no force.

 

6. Mutual Non-Disparagement. Executive agrees not to make to any person or
entity any false, disparaging, or derogatory comments about Company or any of
their parents, subsidiaries and affiliates, or any of their employees, clients,
contractors, and agents. Company’s executive management team and board members
agree that it will not make to any person or entity any false, disparaging, or
derogatory comments about Executive, and that it will direct its senior
management team not to make to any person or entity any false, disparaging, or
derogatory comments about Executive.

 

7. Return of Records and Property. Upon the Termination Date or at any time upon
Company’s (or its successors’) reasonable request, Executive shall promptly
deliver to Company any and all of Company’s property in his possession or under
his control, including manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables, or calculations, and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary,
or other secret information of Company, or its respective subsidiaries or
affiliates, and all copies thereof, and keys, access cards, access codes,
passwords, credit cards, personal computers, telephones, and other electronic
equipment belonging to Company. Notwithstanding any provision herein, Executive
may retain the MacBook Pro computer assigned to him by Company.

 

8. Code Section 409A Compliance. The intent of the Parties is that payments
under this Agreement either be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations and guidance promulgated thereunder, and accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall Company, or any of its subsidiaries and
affiliates or any of their respective agents be liable for any additional tax,
interest, or penalty that may be imposed on Executive by Code Section 409A or
damages for failing to comply with Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, in no event shall any payment under
this Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be subject to offset, counterclaim, or recoupment by any other
amount payable to Executive unless otherwise permitted by Code Section 409A. For
purposes of Section 409A, each installment payment made pursuant to this
Agreement shall be treated as a separate payment. Company makes no
representation or warranty, and shall have no liability, to Executive or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but do not satisfy an
exemption from, or the conditions of, Code Section 409A.

 



3

 

 

9. General Provisions.

 

a. Restrictions. Notwithstanding anything to the contrary herein, Executive
understands that nothing in this Agreement or any other agreement that Executive
may have with Company restricts or prohibits Executive from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including but not limited to the Securities Exchange Commission and
the federal Office of Occupational Health (collectively, “Government Agencies”),
or from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation, and Executive does not need
Company’s prior authorization to engage in such conduct. Notwithstanding, in
making any such disclosures or communications, Executive must take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company’s confidential information to any
parties other than the Government Agencies. This Agreement does not limit
Executive’s right to receive an award for information provided to any Government
Agencies.

 

b. No Admission. This Agreement is not, and shall not be construed to be, an
admission of liability, culpability, or any other legal conclusion. The Parties
agree that no Party to this Agreement is to be construed as the prevailing or
successful party within the meaning of any federal, state, or local statute,
law, ordinance, rule, or regulation with regard to the decision to enter into
this Agreement.

 

c. Modification. This Agreement may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner, orally or otherwise, except by
an instrument in writing signed and duly executed by each of the Parties hereto.

 

d. Entire Agreement. This Agreement and the Release Agreement contain and
constitute the entire understanding and agreement between the Parties on its
subject matter, and, except as otherwise provided herein, they supersede and
cancel all previous negotiations, agreements, commitments, and writings in
connection herewith. If a conflict or inconsistency is found between the terms
of this Agreement and any other agreement, the terms of this Agreement shall
prevail.

 

e. Waiver. Failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement shall not be deemed a waiver of such term, covenant,
or condition, nor shall any waiver or relinquishment of any right or power under
this Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 



4

 

 

f. Severability. Invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity of enforceability of any other
provision.

 

g. Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the Parties hereto and their respective heirs, successors, and assigns.

 

h. Governing Law and Choice of Forum. All questions concerning the construction,
validity, and interpretation of this Release Agreement will be governed by the
laws of the State of California, as such laws are applied to agreements entered
into and to be performed entirely within California between California
residents, and without regard to any choice-of-law or conflict-of-law
provisions. Any action or other proceeding relating in any way to this Agreement
and/or the Release Agreement, including but not limited to any action initiated
to construe or enforce any of the provisions herein, shall be filed exclusively
in the Superior Court of the State of California for the County of Los Angeles.
In the event of litigation or other legal proceedings arising out of our related
to the interpretation or enforcement of this Agreement and/or the Release
Agreement, the prevailing party in any such proceeding shall be entitled to
recover all reasonable costs and expenses incurred by that party, including but
not limited to reasonable attorneys’ fees, in addition to any other relief to
which he or it may be entitled.

 

i. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

 

10. Acknowledgements. Executive hereby acknowledges (a) that he has carefully
read and fully understands the provisions of this Agreement and the Release
Agreement; (b) that he has had the opportunity to fully discuss them with
counsel; and (c) that he intends to be legally bound hereby and thereby.
Executive affirms that the terms stated in this Agreement and the Release
Agreement are the only consideration for executing this Agreement and the
Release Agreement and that no other representations, promises, or agreements of
any kind have been made by any person or entity to cause him to sign this
Agreement or the Release Agreement. Executive further acknowledges that he is
signing this Agreement and the Release Agreement voluntarily and without
coercion because he believes they are fair and reasonable and for no other
reason.

 

11. Consideration Period and Revocation Period. Executive acknowledges and
agrees that: (a) the releases given by him are given solely in exchange for the
payments herein and such consideration includes amounts that are in addition to
anything of value to which Executive was entitled to prior to signing this
Agreement; (b) Executive has had the opportunity to consult with an attorney for
advice regarding the effect of this Agreement prior to signing it and has
consulted with his counsel Gary Gorham of Raskin Gorham Anderson Law; (c)
Executive was advised to take up to twenty-one (21) days to study this Agreement
before signing it but Executive may voluntarily choose to execute this Agreement
before the end of the twenty-one (21)-day period; (d) if there are any changes
to this Agreement before it is signed, the 21-day time period does not start
again; (e) Executive understands that he has seven (7) days following his
execution of the Agreement to revoke it in writing and that this Agreement will
not be effective or enforceable until after this seven (7) day period has
expired without revocation (the “Revocation Period”). If Executive wishes to
revoke the Agreement after executing it, he must provide written notice of his
decision to revoke the Agreement to Company’s legal counsel, J.R. Lanis, via
email at Jr.Lanis@dbr.com, by no later than 12:01a.m. on the eighth (8th)
calendar day after the date by which Executive has executed the Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized officers, and Executive has signed this Agreement, effective as of
the date(s) written below.

 

THE CRYPTO COMPANY       Dated: May 9, 2018 By: [image_001.jpg]   Name: James
Gilbert   Title: Chairman and Chief Executive Officer

 

  EXECUTIVE   Dated: May 9, 2018 [image_002.jpg]   Michael Poutre

 

[Signature Page to the Separation Agreement] 

 

 

 

 

Exhibit A

 

This MUTUAL RELEASE AGREEMENT (this “Release Agreement”) is made and entered
into by and between The Crypto Company, Inc., a California corporation (the
“Company”), and Michael Poutre (the “Executive”).

 

WHEREAS, Executive currently is Company’s Chief Executive Officer and Chairman
of the Board;

 

WHEREAS, Executive and Company agreed, pursuant to that certain Separation and
Consulting Agreement and General Release (the “Agreement”) to which this Release
Agreement is attached);

 

WHEREAS, pursuant to Section 5 of the Agreement, full execution of this Release
Agreement is a condition precedent to Executive’s and Company’s respective
obligations under the Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Agreement, the sufficiency and receipt of which are hereby
acknowledged, Company and Executive agree as follows:

 

1. Executive’s General Release and Waiver of Claims.

 

a. In consideration of Executive’s right to receive consideration as a
consultant (as defined in the Agreement) and Company’s release of claims, and
subject to full performance by Company under the terms and conditions specified
therein, Executive, on behalf of himself and Executive’s spouse, attorneys,
heirs, executors, administrators, trustees, legal representatives, agents,
successors and assigns (hereinafter collectively referred to for purposes of
this Section 1 as the “Executive”), HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, GENERALLY RELEASES, AND FOREVER DISCHARGES Company and its past, present
and future affiliates, related entities, parent companies, subsidiary companies,
divisions, and each of their respective predecessors, officers, directors,
managers, employees, trustees, fiduciaries, administrators, executives, agents,
representatives, principals, accountants, insurers, attorneys, successors and
assigns (collectively, the “Company Released Parties”) from any and all claims,
charges, demands, sums of money, actions, rights, promises, agreements, causes
of action, obligations, losses, suits, costs, counsel fees, and liabilities of
any kind or nature whatsoever, at law or in equity, WHETHER KNOWN OR UNKNOWN,
existing or contingent, suspected or unsuspected, apparent or concealed, foreign
or domestic which Executive has now or in the future may claim to have against
any or all of Company Released Parties, including without limitation claims
based upon, arising out of, or in any way relating to any facts, acts, conduct,
omissions, transactions, occurrences, contracts, claims, events, causes, matters
or things of any conceivable kind or character existing or occurring or claimed
to exist or to have occurred prior to Executive’s execution of this Release
Agreement that are in any way based upon, arising under, or relating to
Executive’s employment with Company or any of its subsidiaries or affiliates,
the termination of Executive’s employment with Company or any of its
subsidiaries or affiliates, Executive’s services as an officer, director, or
employee of Company or any of its subsidiaries or affiliates (hereinafter
collectively referred to as the “Executive’s Released Claims”). The Executive’s
Released Claims include, without limitation, claims based on, arising under, or
relating to the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
as amended; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., as amended (including the Civil Rights Act of 1991); the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended; the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., as amended; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., as amended;
the Equal Pay Act of 1963, 29 U.S.C. § 206(d), as amended; Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1681 et
seq., as amended; the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., as
amended; the Labor Management Relations Act 29 U.S.C. §§ 141 et seq., as
amended, the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq., as
amended; the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§
1961 et seq., as amended; the Sarbanes Oxley Act of 2002; the Sabine Pilot
Doctrine or the American Jobs Creation Act of 2004; any other federal, state or
local statutory laws relating to employment, discrimination in employment
(including, without limitation, the California Fair Employment and Housing Act;
the California Family Rights Act; the California Equal Pay Law; the Unruh Civil
Rights Act, California Civil Code Section 51 et seq.; the California Labor Code;
the California Civil Code; the California Constitution; the California Business
and Professions Code 17200), termination of employment, wages, benefits or
otherwise; or any other federal, state or local constitution, statute, rule, or
regulation, including, but not limited to, any ordinance addressing fair
employment practices; any claims for employment or reemployment by Company
Released Parties; any common law claims, including but not limited to actions in
tort, defamation, fraud (including fraudulent inducement into this Release
Agreement), promissory estoppel, negligence, and breach of contract; any claims
or damages for wrongful discharge or retaliatory discharge; and any claims
arising under any common law theory or any federal, state, or local statute or
ordinance not expressly referenced above.

 



A-1 

 

 

b. To the fullest extent permitted by law, and subject to the provisions of
Section 1.d below, Executive represents and affirms that he has not filed or
caused to be filed on Executive’s behalf any complaint, action, lawsuit,
arbitration, request for relief, claim, or other proceeding (legal, equitable,
administrative, or of any other nature) against any of Company Released Parties
related to the Executive’s Released Claims and, to the best of Executive’s
knowledge and belief, there are no outstanding complaints, actions, lawsuits,
arbitrations, requests for relief, claims, or other proceedings (legal,
equitable, administrative or of any other nature) asserted on behalf of
Executive against any of Company Released Parties related to any of the
Executive’s Released Claims. Nothing in this Release Agreement shall prevent
Executive from filing a charge (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board (the “NLRB”), the California Department of Fair
Employment and Housing (the “DFEH”), or other similar federal, state, or local
agency, or from participating in any investigation or proceeding conducted by
the EEOC, the NLRB, the DFEH, or similar federal, state, or local agencies.
However, by entering into this Release Agreement, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary
relief or other personal relief as a result of any such EEOC, NLRB, DFEH, or
similar federal, state, or local agency proceeding, including any subsequent
legal action.

 

c. In waiving and releasing any and all claims whether or not now known,
Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Release Agreement will
remain effective in all respects — despite such different or additional facts
and Executive’s later discovery of such facts, even if he would not have agreed
to this Release Agreement if he had prior knowledge of such facts. Executive
further acknowledges he had read Section 1542 of the California Civil Code which
provides as follows:

 



A-2 

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Executive understands that Section 1542 gives Executive the right not to release
existing claims of which Executive is not now aware, unless Executive
voluntarily chooses to waive this right. Even though Executive is aware of this
right, Executive nevertheless hereby expressly and voluntarily waives the rights
described in Section 1542 (or any similar relevant law of any state, other
jurisdiction, or country) and elects to assume all risks for claims that now
exist in Executive’s favor, known or unknown, arising from the Executive’s
Released Claims.

 

d. Nothing in this Section 1, or elsewhere in this Release Agreement, is
intended as, or shall be deemed or operate as, a release by Executive of (i) any
claims to enforce obligations or limitations of Company under the Agreement or
this Release Agreement, including without limitation claims for payments and
benefits to which Executive is entitled under Sections 3b and 4c of the
Agreement, subject to the terms and conditions specified therein, (ii) any
claims for any vested benefits under any agreements with Company or
Company-sponsored benefit plans (e.g., 401(k) benefits), (iii) any rights or
claims of Executive for indemnification or related duties by any Company
Released Party under any written indemnification agreement, Company’s By-Laws or
Articles of Incorporation, or under applicable law, (iv) any rights to coverage
under any director and officer liability insurance or other insurance policies,
any run-off policy thereto, or under COBRA or similar state law, (v)
unemployment insurance, (vi) worker’s compensation benefits, (vii) state
disability compensation, (viii) any rights or claims under federal or state law
that cannot, as a matter of law, be waived by private agreement, (ix) any claims
arising out of Executive’s rights as a shareholder of Company, and (x) any
claims arising after the effective date of this Release Agreement.

 

2. Company’s General Release and Waiver of Claims.

 

a. In consideration of Executive’s resignation, not revoking his signature
during the Revocation Period and agreement to remain a consultant to Company (as
defined in the Agreement) and Executive’s release of claims, and subject to full
performance by Executive under the terms and conditions specified therein,
Company, on behalf of itself and its past, present and future affiliates,
related entities, parent companies, subsidiary companies, divisions and each of
their respective officers, directors, managers, employees, trustees,
fiduciaries, administrators, executives, agents, representatives, principals,
accountants, insurers, attorneys, successors and assigns (hereinafter
collectively referred to for purposes of this Section 2 as the “Company”),
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, GENERALLY RELEASES, AND FOREVER
DISCHARGES Executive and his spouse, attorneys, heirs, executors,
administrators, trustees, legal representatives, agents, successors and assigns,
(collectively, the “Executive Released Parties”) from any and all claims,
charges, demands, sums of money, actions, rights, promises, agreements, causes
of action, obligations, losses, suits, costs, counsel fees, and liabilities of
any kind or nature whatsoever, at law or in equity, WHETHER KNOWN OR UNKNOWN,
existing or contingent, suspected or unsuspected, apparent or concealed, foreign
or domestic which Company has now or in the future may claim to have against
Executive Released Parties, including without limitation claims based upon,
arising out of, or in any way relating to any facts, acts, conduct, omissions,
transactions, occurrences, contracts, claims, events, causes, matters or things
of any conceivable kind or character existing or occurring or claimed to exist
or to have occurred prior to Company’s execution of this Release Agreement that
are in any way based upon, arising under, or relating to Executive’s employment
with Company, or any of Company’s subsidiaries or affiliates, the termination of
Executive’s employment with Company, or any of its subsidiaries or affiliates,
or Executive’s services as an officer, director, or employee of Company or any
of its subsidiaries or affiliates (hereinafter collectively referred to as the
“Company’s Released Claims”).

 



A-3 

 

 

b. To the fullest extent permitted by law, and subject to the provisions of
Section 3d below, Company represents and affirms that it has not filed or caused
to be filed on Company’s behalf any complaint, action, lawsuit, arbitration,
request for relief, claim, or other proceeding (legal, equitable,
administrative, or of any other nature) against any of Executive Released
Parties related to the Company’s Released Claims and, to the best of Company’s
knowledge and belief, there are no outstanding complaints, actions, lawsuits,
arbitrations, requests for relief, claims, or other proceedings (legal,
equitable, administrative or of any other nature) asserted on behalf of Company
against any of Executive Released Parties related to any of the Company’s
Released Claims.

 

c. In waiving and releasing any and all claims whether or not now known, Company
understands that this means that, if it later discovers facts different from or
in addition to those facts currently known by him, or believed by him to be
true, the waivers and releases of this Release Agreement will remain effective
in all respects — despite such different or additional facts and Company’s later
discovery of such facts, even if it would not have agreed to this Release
Agreement if it had prior knowledge of such facts. Company further acknowledges
he had read Section 1542 of the California Civil Code which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Company understands that Section 1542 gives Company the right not to release
existing claims of which Company is not now aware, unless Company voluntarily
chooses to waive this right. Even though Company is aware of this right, Company
nevertheless hereby expressly and voluntarily waives the rights described in
Section 1542 (or any similar relevant law of any state, other jurisdiction, or
country) and elects to assume all risks for claims that now exist in Company’s
favor, known or unknown, arising from the Company’s Released Claims.

 

a. Nothing in this Section 2, or elsewhere in this Release Agreement, is
intended as, or shall be deemed or operate as, a release by Company of (i) any
claims to enforce obligations or limitations of Executive under the Agreement or
this Release Agreement, (ii) any rights or claims under federal or state law
that cannot, as a matter of law, be waived by private agreement, (iii) any
public reporting requirements mandated by law, and (iv) any claims arising after
the effective date of this Release Agreement.

 



A-4 

 

 

3. Covenant Not to Sue.

 

a. By Executive. Executive, on behalf of himself and Executive’s spouse,
attorneys, heirs, executors, administrators, trustees, legal representatives,
agents, successors and assigns (the “Executive Parties”), hereby covenants
forever not to, whether directly or indirectly or whether individually or
collectively, initiate, assert, file, prosecute, maintain, commence, institute,
sponsor, encourage, assist, volunteer, advise, represent, cooperate with, or
facilitate any complaint, action, proceeding, investigation, arbitration,
lawsuit, or claim or any legal, equitable, or administrative proceeding of any
nature, against any of Company Released Parties in connection with the
Executive’s Released Claims (other than with respect to any rights or claims
specified in Sections 1.b and 1.d herein), and represents and warrants that no
other person or entity has initiated or, to the extent within Executive’s
control, will initiate any such proceeding on Executive’s or their behalf.

 

b. By Company. Company, on behalf of itself and its past, present and future
affiliates, related entities, parent companies, subsidiary companies, divisions
and each of their respective officers, directors, managers, employees, trustees,
fiduciaries, administrators, executives, agents, representatives, principals,
accountants, insurers, attorneys, successors and assigns (the “Company
Parties”), hereby covenants forever not to, whether directly or indirectly or
whether individually or collectively, initiate, assert, file, prosecute,
maintain, commence, institute, sponsor, encourage, assist, volunteer, advise,
represent, cooperate with, or facilitate any complaint, action, proceeding,
investigation, arbitration, lawsuit, or claim or any legal, equitable, or
administrative proceeding of any nature, against any of Executive Released
Parties in connection with the Company’s Released Claims (other than with
respect to any rights or claims specified in Sections 2b and 2d herein), and
represents and warrants that no other person or entity has initiated or, to the
extent within Company’s control, will initiate any such proceeding on
Executive’s or their behalf.

 

4. No Admission of Liability. It is understood that nothing in this Release
Agreement is to be construed as an admission on behalf of Executive Released
Parties or Company Released Parties of any wrongdoing, any such wrongdoing being
expressly denied.

 

5. Restrictions. Notwithstanding anything to the contrary herein, Executive
understands that nothing in this Release Agreement or any other agreement that
Executive may have with Company restricts or prohibits Executive from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including but not limited to the Securities Exchange Commission and
the federal Office of Occupational Health (collectively, “Government Agencies”),
or from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation, and Executive does not need
Company’s prior authorization to engage in such conduct. Notwithstanding, in
making any such disclosures or communications, Executive must take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company’s confidential information to any
parties other than the Government Agencies. This Agreement does not limit
Executive’s right to receive an award for information provided to any Government
Agencies.

 

6. Executive and Company Acknowledgments. Executive and Company acknowledge
that,

 

a. the consideration provided for herein is good and valuable;

 

b. before entering into this Release Agreement, he or it, as applicable, has had
the opportunity to consult with any attorney or other advisor of the his or its
choice, and has done so;

 



A-5 

 

 

c. any and all questions regarding this Release Agreement have been asked and
answered to his or its complete satisfaction;

 

d. He or it has read this Release Agreement and understands all of its terms,
including, without limitation, the waiver and release of claims set forth in
Section 1a and Section 2a above;

 

e. He or it has entered into this Release Agreement of his or its own free will;

 

f. in entering this Release Agreement, the he or it has made his or its own
investigation of the facts and is relying solely upon his or its own judgment,
knowledge and the advice of his or its own attorney and/or other advisor;

 

g. no promises, statements, understandings, or representations have been made to
him or it by any person to induce him or it to enter into the Agreement or this
Release Agreement other than the express terms set forth herein, and he or it is
not relying upon any promises, statements, understandings, or representations
other than those expressly set forth in the Agreement and this Release
Agreement;

 

h. this Release Agreement shall not become effective or enforceable until the
first day following the end of the Revocation Period, as that term is defined in
Section 7.j below, provided that Executive has executed, returned, and not
revoked this Release Agreement in accordance with the terms hereof, and timely
payment of the First Payment as provided for in Section 4c of the Agreement;

 

i. Executive has had at least twenty-one (21) days within which to consider and
review this Release Agreement or has knowingly and voluntarily waived
Executive’s right to do so;

 

j. Executive has seven (7) days following the date Executive executes this
Release Agreement to revoke this Release Agreement (the “Revocation Period”) by
delivering a written notice of such revocation to Company; and

 

k. if Executive revokes this Release Agreement prior to expiration of the
Revocation Period, this Release Agreement shall be null and void ab initio and
neither Executive nor Company shall be entitled to receive any of the
consideration described in the Agreement.

 

7. Executive Acknowledgements. Executive further acknowledges that,

 

a. Executive has not relied on legal counsel from any of Company Released
Parties; and

 

b. pursuant to Section 1a. above, Executive is waiving and releasing any rights
Executive may have against Company Released Parties under the Age Discrimination
in Employment Act of 1967, that this waiver and release is knowing and
voluntary, and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled.

 



A-6 

 

 

8. Miscellaneous

 

a. Governing Law. All questions concerning the construction, validity, and
interpretation of this Release Agreement will be governed by the laws of the
State of California, as such laws are applied to agreements entered into and to
be performed entirely within California between California residents, and
without regard to any choice-of-law or conflict-of-law provisions.

 

b. Construction. The parties have jointly participated in the negotiation and
drafting of this Release Agreement, and, in the event an ambiguity or question
of intent or interpretation arises, this Release Agreement shall be construed as
jointly drafted by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring either party by virtue of the authorship of
any provision of the Release Agreement.

 

c. Counterparts. This Release Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

 

d. Successors and Assigns. Executive may not assign this Release Agreement or
any of his rights and duties hereunder. Company may assign this Release
Agreement to an entity controlled by or under common control with Company or to
an entity that acquires all or substantially all of the stock or assets of
Company. The provisions of this Release Agreement shall be binding on and shall
inure to the benefit of Executive, Company and their respective assigns,
including any successor in interest to Company who acquires all or substantially
all of Company’s stock or assets.

 

e. Severability. It is expressly understood and agreed that although Executive
and Company consider the provisions contained in this Release Agreement to be
reasonable, if any one or more of the provisions contained in this Release
Agreement will, for any reason, be held to be invalid, illegal, or unenforceable
in any respect by a final judicial determination made by a court of competent
jurisdiction, such invalidity, illegality, or unenforceability will not affect
the other provisions of this Release Agreement, and this Release Agreement will,
be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein. If moreover, any one or more of the provisions contained
in this Release Agreement will for any reason be held to be excessively broad as
to duration, geographical scope, activity, or subject, it will be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it will then appear consistent with the general intent of
Executive and Company insofar as possible.

 

f. Modification. This Release Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Release Agreement
will be deemed to have been waived except in writing by the party charged with
waiver. A waiver shall operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which is specifically waived.

 

THE UNDERSIGNED HAVE CAREFULLY READ THE FOREGOING RELEASE AGREEMENT, KNOW THE
CONTENTS THEREOF, FULLY UNDERSTAND IT, AND AGREE TO ITS TERMS.

 

[SIGNATURE PAGE FOLLOWS]

 

A-7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the date set forth below.

 

THE CRYPTO COMPANY       Dated: May 9, 2018 By: [image_001.jpg]   Name:  James
Gilbert   Title: Chairman and Chief Executive Officer

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS RELEASE AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULL
EXTENT THAT I DESIRED.

 

  EXECUTIVE   Dated: May 9, 2018 [image_002.jpg]   Michael Poutre

 

[Signature Page to the Release Agreement] 

 

 1 

 

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF 21-DAY CONSIDERATION PERIOD

 

I, Michael Poutre, understand that I have twenty-one (21) days within which to
consider and execute the attached Confidential Separation Agreement and General
Release. However, after having an opportunity to consult counsel, I have freely
and voluntarily elected to execute the Confidential Separation Agreement and
General Release before such twenty-one (21)-day period has expired.

 

May 9, 2018   [image_002.jpg] Date   Michael Poutre

 

 

 

 

